Exhibit 11 June 13, 2013 Board of Trustees JNL Series Trust 1 Corporate Way Lansing, Michigan 48951 Re:Opinion of Counsel - JNL Series Trust Ladies and Gentlemen: I have acted as counsel to the JNL Series Trust, a Massachusetts business trust (“Trust”), in connection with the Trust’s Registration Statement on Form N-14 to be filed with the Securities and Exchange Commission ( “Commission”) on or about June 13, 2013 (the “Registration Statement”), registering an indefinite number of Class A and Class B of Shares of Beneficial Interest (no par value) of the series of the Trust listed in Appendix A attached hereto as “Acquiring Funds” (“Shares”) to be issued pursuant to the Plans of Reorganization (“Plans”) by and between the Trust and JNL Variable Fund LLC, a Delaware limited liability corporation (“Fund”), on behalf of the Acquiring Funds and the corresponding series of the Trust and portfolio of the Fund listed in Appendix A as “Acquired Funds.”The Plans provide for (1) the transfer of all of the assets of an Acquired Fund to the corresponding Acquiring Fund in exchange for Acquiring Fund Shares having an aggregate net asset value equal to the Acquired Fund’s net assets; (2) the Acquiring Fund’s assumption of all the liabilities of its corresponding Acquired Fund; (3) the distribution to the respective shareholders of those Acquiring Fund Shares; and (4) the complete termination of each Acquired Fund. In connection with this opinion, I have examined the following documents: (a) the Registration Statement; (b) the Plans; (c) copies of the Trust’s Declaration of Trust (“Declaration of Trust”) on file in the office of the Secretary of State of the Commonwealth of Massachusetts; and (d) the Trust’s Amended and Restated By-Laws and certain votes of the Trustees of the Trust. In such examination, I have assumed the accuracy and completeness of each document, the genuineness of all signatures on original documents, the authenticity of all original documents reviewed by me, the conformity to original documents of all documents reviewed by me as facsimile, electronic, certified, conformed, or photostatic copies thereof, the due execution and delivery of all documents where due execution and delivery are prerequisites to the effectiveness thereof and the legal competence of such individual executing any document. I have also assumed, for the purposes of this opinion, that the Plans, in substantially the form reviewed by me, are duly delivered by the parties thereto and that all of the conditions set forth in the Plans of Reorganization included in the Registration Statement shall have occurred prior to the issuance and sale of the Shares. This opinion is based entirely on my review of the documents listed above. I have made no other review or investigation of any kind whatsoever, and I have assumed, without independent inquiry, the accuracy of the information set forth in such documents. This opinion is limited solely to the laws of The Commonwealth of Massachusetts (other than the Massachusetts Uniform Securities Act, as to which I express no opinion) as applied by courts in such Commonwealth. I understand that all of the foregoing assumptions and limitations are acceptable to you. Based upon and subject to the foregoing, please be advised that it is my opinion that the Shares, when issued and sold in accordance with the Registration Statement, the Plans and the Trust’s Declaration of Trust and By-laws, will be legally issued, fully paid and non-assessable, except that shareholders of the Trust may under certain circumstances be held personally liable for the Trust’s obligations. A copy of the Trust’s Declaration of Trust is on file with the Secretary of State of the Commonwealth of Massachusetts. I note specifically that the obligations of or arising out of the Agreement and Plan are not binding upon any of the Trust’s trustees, officers, employees, agents or shareholders individually, but are binding solely upon the assets and property of the Trust in accordance with its interest under the Plans. I further note that the assets and liabilities of each series of the Trust are separate and distinct and that the obligations of or arising out of the Plans are binding solely upon the assets or property of the Acquiring Funds. I hereby consent to the filing of this opinion as an exhibit to the Registration Statement. Sincerely, Susan S. Rhee Vice President, Counsel & Secretary Appendix A Acquired Fund Acquiring Fund JNL/M&G Global Leaders Fund, a series of the Trust JNL/Franklin Templeton Global Growth Fund, a series of the Trust JNL/Mellon Capital DowSM Dividend Fund, a portfolio of the Fund JNL/S&P Dividend Income & Growth Fund, a series of the Trust
